Citation Nr: 1126227	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  He also  has verified periods of active duty from 1974 to 1988 (1/24/74, 7/13/74 - 7/26/74, 8/25/74, 3/20/82 - 3/26/82, 3/29/82 - 4/3/82, 4/6/87, 8/3/87 - 8/7/87, 3/12/88 - 3/16/88, 3/19/88 - 3/23/88, 7/16/88 - 7/17/88, 8/13/88 - 8/14/88, 8/20/88 - 8/21/88, 8/29/88, 9/3/88, 9/11/88 - 9/17/88, 10/29/88 - 11/2/88, 12/7/88 - 12/11/88, and 12/28/88 - 12/29/88) as well as additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in March 2009, in part, for confirmation of the exact dates that the Veteran served on ACDUTRA or INACDUTRA.  Although the RO received and associated dates regarding periods of ACDUTRA, the record does not indicate that the RO requested or received a negative response, regarding dates of INACDUTRA.  As these are federal government records, the records must be requested until a negative response is received.  Therefore, another request for records, regarding dates of INACDUTRA, must be made on remand.  

Private treatment records detailed that the Veteran discussed injuring his back while lifting an ACFT plane battery in 1974 or in the late 1970s.  In addition, the Board notes that the Veteran has repeatedly been asked to provide a complete date of his claimed back injury and whether or not a back injury occurred during weekend drills, ACDUTRA, or INACDUTRA.  However, the Veteran has not responded to the AMC's June and September 2009 letters seeking this information.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As this matter requires additional development, the Board will give the Veteran and his attorney yet another opportunity to provide information concerning the claimed in-service back injury in 1974.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to provide a complete date of the claimed back injury which he asserted occurred in 1974 or in the late 1970s and whether or not a back injury was incurred during weekend drills, on INACDUTRA, or on ACDUTRA.

2. The appropriate service department offices and all appropriate U.S. Air Force personnel records repositories should be contacted to obtain documentation which sets forth the exact dates of the Veteran's INACDUTRA service, including all periods in 1974, 1982, 1983, 1987, and 1988. 
 
3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim for entitlement to service connection for residuals of a back injury should be readjudicated, to include consideration of all evidence received since the most recent supplemental statement of the case (SSOC).  The Veteran and his attorney should then be issued another SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

